Citation Nr: 0930761	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
August 1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  In that rating decision, in pertinent part, 
the RO granted service connection for PTSD with an evaluation 
of 50 percent effective from the date of receipt of the 
service connection claim in December 2004.  The Veteran's 
disagreement with the 50 percent rating led to this appeal.  
The Veteran testified at a Board hearing held at the RO in 
February 2008.  The Board remanded the appeal in August 2008, 
and the case is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-
connected PTSD has been manifested primarily by depression, 
chronic anxiety, irritability, sleep difficulties including 
nightmares, and avoidance of people mainly because of a fear 
of hurting others.  

2.  Although the Veteran's PTSD symptoms have been severe 
throughout the appeal period, total social impairment has not 
been shown; the competent and probative evidence of record 
does, however, show that from December 1, 2005, (which was 
after the Veteran's last full-time employment) the Veteran's 
PTSD has rendered him unable to obtain or maintain any form 
of gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 
70 percent, but not more, for the Veteran's PTSD have 
reasonably been met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2008).  

2.  From December 1, 2005, the criteria for a total 
disability rating based on individual unemployability (TDIU) 
rating due to PTSD have been met.  38 U.S.C.A. § 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
3.340, 4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection for PTSD.  Once service connection is granted, a 
claim is substantiated; additional notice is not required and 
any defect in notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 12 (2007).  As such the Board finds 
that VA satisfied its duty to notify the Veteran in this 
case.  

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records, Vet Center records, 
and records from the Social Security Administration.  The 
Veteran has also been afforded multiple VA examinations.  The 
Veteran testified as to his PTSD symptoms at the 
February 2008 Board hearing.  In addition, the Veteran has 
submitted letters from VA health care professionals 
pertaining to his PTSD symptoms and their effect on his life.  
Most recently, in June 2009, the Veteran submitted such 
letters directly to the Board, and in accordance with 
38 C.F.R. § 20.1304, his representative has waived initial 
consideration of that evidence by the RO.  Under the 
circumstances, the Board finds that VA has fulfilled its duty 
to assist the Veteran and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Increased ratings - in general

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in  earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

Background

The Veteran's service records show he served in Vietnam from 
April 1967 to April 1968.  His military occupational 
specialty was helicopter repairman and mechanic, and he has 
reported he sometimes served as crew chief.  His service 
treatment records do not document any psychiatric complaints 
or findings during service.  

The earliest pertinent medical records are VA outpatient 
records showing the Veteran was seen by a VA PTSD clinical 
team in October 2004.  The Veteran reported he had been 
married and divorced four times.  He said his occupation was 
janitor and for the last year had worked at a VA medical 
Center on the afternoon shift.  He gave a past history of 
having been a maintenance supervisor, truck driver, rancher, 
and salesman.  The Veteran reported that initially in Vietnam 
he volunteered to be a helicopter crew chief and later 
returned to work as a mechanic at Bien Hoa.  He reported 
being in combat situations while a crew chief and also 
encountering enemy advancement while working as a helicopter 
mechanic.  Later evidence corroborates the Veteran's 
description of stressful events, including the death of a 
friend, J.B., who was killed in a bunker and was confirmed as 
serving in the Veteran's unit.  

At the VA initial assessment in October 2004, the Veteran 
reported that he had maintained sobriety for the past seven 
years, but before that had heavy alcohol use on a daily basis 
until he started having health problems.  He reported that 
for the past year he had worked at a VA Medical Center 
(VAMC).  The Veteran reported a full range of PTSD symptoms 
and an increase of symptoms since he stopped drinking.  He 
reported that he currently had intrusive thoughts of Vietnam, 
flashbacks, difficulty in relationships, diminished 
satisfaction in life, and very disrupted sleep.  He reported 
that he becomes irritable easily and is concerned that he may 
hurt someone.  He stated that he sleeps with a 38 revolver 
close at hand and said he had accidentally frightened his 
girlfriend with the weapon on several occasions when she got 
up at night.  On mental status examination, there was some 
disturbance of both long and short term memory, some 
impairment of thought and perceptions, and some impairment of 
judgment and insight , all of which the examiner related to 
PTSD.  The Veteran reported a diminished interest in living.  
After examination, the impression was PTSD and the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
50.  

When he was seen by a VA psychiatrist in November 2004, the 
Veteran reported difficulty with flashbacks and 
confrontations, fear that if pushed he would hurt someone, 
irritability, difficulty falling asleep, and nightmares.  He 
said he doesn't always know where he is when he wakes up in 
the middle of the night and sleeps with a loaded gun.  He was 
unwilling even to discuss removing the gun.  The Veteran 
admitted to being a little paranoid and fairly hypervigilant.  
After examination, the Axis I diagnosis was PTSD, and the 
psychiatrist assigned a GAF of 55.  Medication was 
prescribed.  

When the Veteran was seen at a VA PTSD clinic in 
December 2004, it was noted he was reporting symptoms 
consistent with previous contacts and reported persistent 
symptoms in all three areas of re-experience, avoidance, and 
hyper-arousal.  His mood was depressed, the social worker 
said there was some disturbance of both long and short term 
memory, some impairment of thought, perceptions, judgment and 
insight all related to PTSD.  There was no current suicidal 
ideation though the Veteran reported a diminished interest in 
living.  The assessment was chronic PTSD with a full range of 
PTSD symptoms.  The examiner assigned a GAF score of 50 
noting that that the last GAF score in November 2004 had been 
55.  

In a VA mental health nurse intake note dated in April 2005, 
it was noted that the Veteran was a bit nervous and drumming 
his fingers on his chair.  He said his sleep was a bit 
better, but he was gaining weight, which he thought was 
related to prescribed medication.  He said he was quick to 
take a time out when he felt stress and was aware he did not 
do confrontation well.  It was noted that the Veteran's 
depression screen was positive.  When he was seen by a VA 
psychiatrist in September 2005, the Veteran reported being 
depressed and having sleep impairment with flashbacks 
especially when it rains, which reminds him of Vietnam.  The 
Veteran reported he had been off the prescribed medications 
for several weeks.  The psychiatrist noted mild physical 
restlessness and that the Veteran reported his mood as 
depressed most days.  When asked about suicide, the Veteran 
stated he had thoughts about it in the past.  The impression 
was PTSD, and the assigned GAF score was 55.  

At a VA examination in December 2005, the Veteran reported 
nightmares two or three times a week about experiences in 
Vietnam, often involving his buddy, J.B., who was killed.  
The Veteran said he awakened from his dreams feeling nervous 
and sweaty, and said he averaged perhaps 5 hours of sleep per 
night.  He reported intrusive thoughts about the war, being 
easily startled and avoiding crowds or the feeling of being 
penned in.  He said he had not worked since November 2005, 
and was now looking for work.  He said he was living with a 
girlfriend, with whom he got along fairly well most of the 
time.  The Veteran said he does not do much socializing, but 
does have one friend with whom he will visit.  The examiner 
noted the Veteran's mood was anxious and affect was 
appropriate to content.  The examiner said thought process 
and associations were logical and tight, there was no 
confusion, memory was intact, and the Veteran was oriented in 
all spheres, and he did not report hallucinations.  Insight 
and judgment were adequate.  The examiner stated that the 
Veteran denied suicidal or homicidal ideation.  The diagnosis 
was chronic PTSD, and the examiner assigned a GAF score of 
47.  The examiner said he did not find evidence that the 
Veteran's PTSD symptoms precluded employment.  

At a VA mental health counseling visit in April 2006, the 
Veteran reported he was working part time in a job where he 
was able to work at his own pace for the most part.  He said 
he had difficulty with any changes, for example if someone 
left a door unlocked, and he reported this was stressful for 
him.  He reported that excessive irritability/low frustration 
tolerance when around others remained his primary symptom 
along feeling really depressed when there were heavy rains, 
which he associated with times in Vietnam.  The social worker 
noted that Veteran was vigilant at times, his affect was 
constricted, and his mood was dysphoric and irritable.   
There was no identified suicidal or homicidal ideation, and 
the Veteran's thought processes were goal directed, logical, 
and coherent overall.  The Veteran reported he continued to 
manage his mood through limiting his interactions with 
others.  He reported his overall relationship with his 
girlfriend was supportive although they argued sometimes, and 
the reported visiting with another man at work and occasional 
contact with another Vietnam veteran.  The Veteran reported 
he still was getting only about 3 to 4 hours of sleep each 
night for 3 or 4 nights and then would sleep 6 to 7 hours on 
one evening, with the pattern tending to repeat itself.  He 
said that medications that had helped with sleep left him 
feeling groggy so he discontinued them.  

The Veteran was seen by a VA staff physician on the same date 
in April 2006.  The Veteran related that his primary problem 
was his level of irritability and anger and his need to get 
away from people when there was a possible confrontation.  
This was because he did not want to hurt others.  The Veteran 
said that rain and things like certain movies reminded him of 
Vietnam and triggered a lot of uncomfortable thoughts and 
memories.  The Veteran reported he gets jumpy from sudden 
noises and always feels he has to be on guard.  He related 
that he sleeps 4 to 5 hours a night.  He denied suicidal 
ideation or past suicide attempts.  He related that he had 
been on psychiatric medications but did not like how they 
made him feel and would rather go without medications.  The 
Veteran reported that he was currently working part time for 
the Salvation Army.  The diagnostic impression was chronic 
PTSD and alcohol dependence, in remission.  The physician 
assigned a GAF score of 55.  

VA metal health clinic records show that in May 2006 it was 
noted that excessive irritability and low frustration 
tolerance around others remained the Veteran's primary 
symptoms and that he managed these through the independent 
nature of his work and limited social interaction.  In 
August 2006, it was noted that the Veteran had seen an Open 
Access psychiatrist and had been prescribed celexa, which the 
Veteran felt was having a positive impact on his mood and 
anxiety although he was still waking up with intrusive 
thoughts but with less severe symptoms of anxiety.  The 
Veteran's mood was constricted and he continued to complain 
of PTSD symptoms that interfered with work and kept him 
socially isolated.  The Veteran reported that he was 
currently able to tolerate employment only on a part-time 
basis and in a modified setting that allowed him to work from 
5am to 10:30am, where he rarely had to deal with other 
people.  

In a letter dated in September 2006, the Veteran's VA social 
worker said he had worked with the Veteran since 
January 2006.  He said that in his assessment and treatment 
of the Veteran he had noted ongoing psychiatric distress and 
chronic stress reactions consisted with PTSD.  He said it is 
his opinion that these symptoms significantly interfere with 
both the Veteran's occupational and relational functioning.  
The social worker noted that the Veteran's current work as a 
custodian was part-time and the position had been modified so 
that the Veteran had minimal contact with others.  The social 
worker said that even with these modifications, the Veteran's 
emotional and physical limitations are such that the work has 
an overall negative impact on the Veteran's mood and stress 
level.  The social worker said that given the extent and 
chronic course of the Veteran's function impairments, it is 
his professional opinion that the Veteran is unemployable.  

When he saw his VA social worker in October 2006, the Veteran 
said he felt celexa had been somewhat helpful but his anxiety 
remained so elevated that it interfered with daily 
functioning and sleep.  The social worker noted that the 
Veteran's affect was constricted and the Veteran said his 
mood was not so good.  He stated he had requested further 
modification at work and was now coming in at 5am and was off 
at 9am to avoid interaction with people.  

In a note dated in October 2006, the VA physician noted the 
Veteran reported he continued to have bothersome nightmares.  
The physician increased the dose of citalopram.  In 
November 2006, the Veteran said he felt the citalopram helped 
with his depression, dreams, and flashbacks.  He said he 
worried a lot and had cut back his work to only 20 hours a 
week.  The physician assigned a GAF score of 55 and said the 
citalopram seemed to cut into the Veteran's symptoms of PTSD 
and had allowed him to function better interpersonally.  In a 
VA mental health counseling note dated in December 2006, the 
social worker noted that although the Veteran had cut back 
wok to 20 hours per week, he still found it very difficult 
with physical problems and difficulties in dealing with 
people and stress.  It was noted that the Veteran had resumed 
consistent contact with his son and his son's family.  

In a letter dated in December 2006, the Veteran's VA 
physician stated the Veteran had been a patient of his since 
April 2006 and currently carries a diagnosis of PTSD.  He 
said the Veteran continues to suffer from PTSD symptoms 
including irritability, sleep difficulties, avoidance of 
people, and dreams and flashbacks of his traumatic episodes.  
The physician said the Veteran's symptoms have had a major 
impact on his relationships as well as his ability to procure 
and hold down consistent employment.  He said that despite 
treatment the chronicity and severity of the Veteran's 
condition precludes him from being able to hold a job on any 
type of consistent basis.  

At a VA examination in January 2007, the examiner noted that 
in response to questioning about PTSD symptoms, the Veteran 
reported having nightmares two to three times a week and 
invariably involved Vietnam and his friend who was killed.  
He said he averaged perhaps five hours of sleep a night and 
hates rainy weather because it triggers thoughts of Vietnam.  
The Veteran reported he gets startled by any loud noise, sits 
with his back to a wall if he goes to a restaurant, and hates 
going to large stores.  He reported he was doing janitorial 
work for a church, working sixteen hours a week.  He said he 
would sometimes fish or watch television and visited only 
with his dogs.  He said he had been together with his 
girlfriend for fifteen years and felt close to her.  The 
examiner noted that the Veteran displayed some anxiety and 
his mood was somewhat anxious.  The Veteran reported some 
suicidal ideation but denied intent.  He denied homicidal 
ideation.  The diagnosis was chronic PTSD, and the examiner 
assigned a GAF score of 47.  The examiner said he believed 
the Veteran's symptoms are moderate.  He said he did not find 
evidence that PTSD symptoms preclude employment.  He said the 
Veteran reported considerable social isolation.  The examiner 
said he noted no impairment in thought processing or 
communication, and the examiner further said he did not find 
that PTSD symptoms precluded activities of daily living.  

At a VA mental health clinic visit in January 2007, the 
Veteran said he continued to maintain a more interactive 
relationship with his son.  He said he was still only able to 
tolerate working part time with modified work hours.  The 
Veteran described both physical and emotional limitations 
that interfered with his ability to work gainfully.  In 
February 2007, the Veteran reported he continued part-time 
employment though he continued to struggle with work stress, 
which further aggravated his PTSD symptoms.  The Veteran said 
interactions with others, expectations at work, etc., would 
sometimes keep him anxious for hours.  In March 2007, the 
Veteran reported to the VA physician that he quit work 
because it was too hard on his back and emotionally.  He 
related that a new employer took over and wanted to change 
his hours, which he felt would have been too stressful.  The 
Veteran reported continuing problems with mood and 
irritability and noted a recent increase in dreams and 
nightmares.  The physician assigned a GAF score of 55.  He 
discontinued citalopram and prescribed paroxtine.  

When he saw his VA social worker in April 2007, the Veteran 
said he was a little calmer after having quit his last 
employment because of job stress and physical limitations 
that became intolerable for him.  He said the medication 
switch may have been helpful in being a little calmer in 
social situations but he noticed some increase in intrusive 
thoughts and nightmares since the switch.  In May 2007, the 
Veteran's physician noted that the Paxil would be continued 
and the Veteran would be started on Trazodone for sleep.  At 
a visit with his VA social worker in May 2007, the Veteran 
said that since he had stopped working, he was in a more 
calming environment.  

In June 2007, the Veteran reported to the VA physician that 
he had been feeling more stress recently.  He related that he 
had being going to a PTSD group, which at times he felt was 
helpful and other times he felt increased his stress level.  
The Veteran reported that he continued to have some problems 
with isolating himself and with being more anxious.  After 
examination, the diagnosis included chronic PTSD with a GAF 
score of 55.  The physician commented that the Veteran 
continued to struggle with symptoms of PTSD.  He said the 
Veteran appeared to be more anxious and had been having 
continued difficulties with sleep.  

Subsequent VA medical records show regular treatment at 
mental health clinic, with a social worker and physician as 
well as participation in a PTSD group.  

In a Vet Center assessment dated in June 2007, it was noted 
that the Veteran appeared untrusting and angry and appeared 
to be concerned by his being unable to predict his own 
behavior when expressing rage.  In a September 2007 letter 
from a readjustment counselor at the Vet Center, the 
counselor reported that the Veteran had completed the intake 
process in June 2007 and was a member of the PTSD group.  He 
said that the Veteran identified several stressors consistent 
with his Vietnam experience and endorsed the continued 
symptoms of interrupted sleep, intrusive thoughts, 
reoccurrence of problems in social situations, low tolerance 
to stress, anxiety, nightmares, and problems trusting and 
working with others.  The counselor said the Veteran becomes 
frustrated easily and has anger issues, which he tries to 
deal with by walking away from others.  The Veteran stated 
that he had experienced relationship problems, continued to 
desire isolation, and does not like to be in crowded areas.  
The counselor said the Veteran was unable to cope with high 
levels of stress.  

A Disability Determination and Transmittal from the Social 
Security Administration dated in July 2007 shows that the 
Veteran was found to be disabled with disability beginning in 
December 2005.  The primary diagnosis was spondylolisthesis 
and the secondary diagnosis was PTSD.  The Veteran's work 
history report showed that he reported having worked 40 hours 
a week as a custodian at a VA hospital at $11.00 per hour 
followed by part-time work at $7.37 per hour as a custodian 
at a church until March 2007.  

At the February 2008 Board hearing, the Veteran testified 
that he has difficulty with irritability and reported an 
incident within the past year when he became angry with 
another driver, who suddenly put on his brakes for no 
apparent reason.  The Veteran testified that he became so 
angry with the other driver that he thought he would have 
killed him if had been able to reach him.  He testified he 
got out of his car and started toward the other driver, but 
the other driver backed up and got away from him.  The 
Veteran testified that he usually does not like any kind of 
confrontation, but certain things make him so angry that he 
kind of blacks out and will try to hurt or kill someone else.  
He testified that he might even try to kill his own son if 
his son hurt him.  The Veteran also testified that his 
relationship with his girlfriend was very strained and that 
she might be departing.  

At the hearing, the Veteran testified that he acknowledges 
that he has some physical disabilities but he contends that 
his PTSD by itself renders him unemployable.  He testified 
that when he worked part-time for the Salvation Army Church, 
he was unable to get along with the preacher and to get 
around that he tried to come in early in the morning so that 
he cold leave when others started coming in.  He also 
testified that when he had worked at a VAMC as a janitor he 
had a lot of trouble getting along with different bosses and 
different people and worked nights to avoid people.  The 
Veteran testified that he continues to have difficulty coping 
with people and cannot handle stress and stays away from 
people as much as he can because he doesn't want to hurt 
anybody.  The Veteran testified that although he was taking 
medication that seemed to calm him a bit and helped him 
sleep, he still wakes up three to four times a night.  The 
Veteran testified he thought his PTSD was getting worse since 
he had become less mobile because of physical disabilities.  

In VA outpatient records dated in February 2008, it was noted 
that the Veteran questioned GAF scores, which were 55 and as 
high as 60, in his treatment records dated in 2007.  In 
February 2008, a VA staff psychiatrist said the Veteran's 
concern with GAF scores listed was legitimate and that scores 
had most likely been carried forward from past assessments.  
The psychiatrist noted the Veteran had a GAF score of 47 at 
the January 2007 VA examination, and he said that with review 
of the record, this score was more reflective of the 
Veteran's current status.  Subsequent VA treatment records 
show the Veteran reported that things were still not going 
well and he was having chronic anxiety and difficulty in 
tolerating others.  The social worker noted that Veteran 
described several times how thoughts of hurting others were 
just below the surface with ideation about retribution toward 
anyone who would try to physically harm him.  During the year 
his girlfriend moved out, and the Veteran reported he and 
another woman were going to be married, but she changed her 
mind and he became very angry.  

In a letter dated in August 2008, a Vet Center team leader 
said that the Veteran continued with counseling service 
through the Vet Center and continued to report interrupted 
sleep, low tolerance to stress, anxiety, nightmares, and 
problems trusting and working with others.  The team leader 
said the Veteran prefers to be by himself and isolate from 
others.  He also said that the Veteran's PTSD symptoms 
continue to interfere with all aspects of his life, making 
employment impossible.  The team leader said the Veteran 
should be considered unemployable due to his PTSD.  

VA mental health clinic records show that in August 2008 the 
Veteran reported an argument with another man and said he 
thought about killing him but walked away.  In 
September 2008, the Veteran asked to be seen by his VA 
psychiatrist after he reported homicidal ideation.  The 
psychiatrist said the Veteran was not psychotic and had 
demonstrated good judgment in walking away from 
confrontations and had given his guns to his son.  At a 
therapy session in late September 2008, the Veteran was still 
ruminating over reprisal but was not actively planning to 
harm the man.  

In a letter dated in September 2008, the Veteran's VA social 
worker outlined the Veteran's VA health care and reported he 
continued to receive medication management and supportive 
psychotherapy from VA.  The social worker said that in his 
assessment and treatment of the Veteran he had noted ongoing 
psychiatric distress and chronic stress reactions consistent 
with PTSD the Veteran developed as a result of his experience 
in Vietnam.  The social worker cited the Veteran's excessive 
reaction to a contentious situation as a recent example 
illustrating the extent of the Veteran's illness.  He noted 
that after some disagreement with a man, the Veteran 
reportedly told the man he would kill him, and although the 
Veteran did not become physically aggressive or act on those 
thoughts he remained ruminative, which the social worker 
identified as homicidal ideation.  The social worker said 
that fortunately the Veteran makes significant efforts to 
moderate his emotions but they do significantly interfere 
with his daily routine and overall functioning.  He said that 
given the extent and chronic course of the Veteran's 
functional impairments, it was his professional opinion that 
the Veteran is unemployable.  

At a VA examination in January 2009, the examiner noted that 
the Veteran was followed for PTSD on a regular basis and had 
been prescribed citalopram, zolpidem, and clonazepam.  The 
Veteran said the he continues to sleep with a pistol under 
his pillow in case someone breaks in and he always feels that 
people cannot be trusted.  He reported difficulty sleeping 
and said he frequently awakens disoriented in the middle of 
the night, and grabs his pistol trying to realize where he is 
or what is going on.  He reported dreams or nightmares about 
Vietnam three to four times week.  He also said fireworks and 
loud noises startle him and bother him a great deal and he 
tires to avoid fireworks displays or any event in which there 
might be loud unexpected noises.  He also reported problems 
with cloudy days and hard rain because it reminds him of the 
monsoon season in Vietnam.  The Veteran stated he was on edge 
and irritable and difficult to get along with.  He reported 
that he had had trouble keeping jobs and could not get along 
with coworkers or supervisors.  He said he did not like 
confrontations not because he was afraid of people but 
because he was afraid of his own reactions, fearing he would 
lose his temper and end up hurting or killing someone.  He 
denied suicidal or homicidal ideation but said he had 
thoughts of hurting people when he was angry and sometimes 
did no know if he could control his temper.  

On mental status examination, the Veteran displayed anxiety 
and irritability.  He was alert and oriented in all spheres 
and his memory was largely intact.  His thought processes 
were logical, he was not confused, and his insight and 
judgment were adequate.  The assessment was chronic PTSD, and 
the examiner assigned a GAF score of 42.  The examiner said 
he believes the Veteran has severe PTSD symptoms and said he 
believes it more likely than not that the Veteran's PTSD 
symptomatology renders him unable to secure or maintain 
gainful employment.  He noted the Veteran's employment 
history in the past was very poor.  The examiner commented 
that the Veteran does not have good interpersonal skills or 
good anger management and does not relate well to people, all 
of which seems very much related to his PTSD.  

In a letter dated in June 2009, the Veteran's VA social 
worker stated that the Veteran had requested his assistance 
in helping address a June 2009 decision of the VA Appeals 
Management Center.  The social worker said it is his 
professional opinion that the Veteran's functioning is 
certainly more than "moderately" impaired as a result of 
his PTSD.  The social worker stated the Veteran has a chronic 
history of deficiencies in relational functioning - to 
include family, friends, and work-related relationships.  He 
said the Veteran's judgment is often impaired because of his 
emotional reactivity.   He also said the Veteran demonstrates 
chronic mood instability both in terms of depression and 
chronic anxiety and this instability makes it very difficult 
for the Veteran to work through stressful situations that are 
typical in the work environment and which are necessary to 
establish and maintain meaningful relationships.  He said the 
extent and chronic course of the Veteran's functional 
impairments do, in his professional opinion, reflect serious 
impairment in most areas of functioning.  

In a letter dated in June 2009, the Veteran's VA psychiatrist 
outlined the course of the Veteran's mental health care at VA 
medical facilities and noted that he had written a previous 
memorandum pertaining to the Veteran.  The psychiatrist said 
that review of the Veteran's medical record indicates he has 
not had substantial response to treatment, including 
prescriptions of various mediations.  He further noted that 
the Veteran is reporting a worsening of his ability to 
function secondary to his PTSD symptoms.  The psychiatrist 
noted that in addition the Veteran has chronic back pain and 
heart disease.  The psychiatrist said these chronic disorders 
result in inability to be as active as in the past and have 
contributed to the general worsening of the Veteran's 
symptoms.  The psychiatrist stated he is in agreement with 
the memo written by the Veteran's VA social worker who 
documented the Veteran's areas of functioning that are 
significantly and seriously impaired.  

Rating criteria

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and the duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustments during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the time 
of the examination.  When evaluating the level of disability 
for mental disorders, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126.  

Under the VA Schedule for Rating Disabilities and the General 
Rating Formula for Mental Disorders, a 50 percent disability 
evaluation is warranted for PTSD that is productive of 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material or forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The next higher 70 percent disability evaluation is warranted 
for PTSD that is productive of occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals that 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.  

The maximum 100 percent schedular evaluation requires total 
occupational and social impairment due to symptoms such as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

Pertinent case law reveals that in determining whether the 
Veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas:  Work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Rating for PTSD

Based on review of the evidence outlined above, the Board 
finds that throughout the appeal period, the Veteran's 
service-connected PTSD has been manifested primarily by 
depression, chronic anxiety, irritability, sleep difficulties 
including nightmares, and avoidance of people mainly because 
of a fear of hurting others.  The Board acknowledges that the 
GAF scores included in the Veteran's VA treatment records 
have generally been reported as 55 and once as high as 60, 
which generally indicates moderate symptoms.  The Board 
notes, however, that when questioned about this, a VA 
psychiatrist in February 2008 stated this was most likely 
simply carrying forward a score, and indicated that the GAF 
score of 47 recorded at the January 2007 VA examination was 
more reflective of the Veteran's status.  Further, at a more 
recent VA examination in January 2009, the assigned GAF score 
was 42.  GAF scores in the 40s are indicative of severe 
symptoms, and, in the Board's judgment, the Veteran's PTSD 
symptoms have been severe throughout the entire appeal 
period, which supports a 70 percent rating for his PTSD. 

The record, however, does not show total social and 
industrial impairment supportive of a 100 percent rating at 
any time during the appeal period.  The Veteran has been able 
to function despite his symptoms, and examiners have 
consistently described the Veteran as alert and well-
oriented, with normal speech and good hygiene.  Further, 
there has been no showing of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
perform activities, disorientation to time or place, or 
memory loss for names of close relatives, his own occupation, 
or his own name, which are examples of symptoms warranting a 
100 percent rating.  The Board acknowledges that the Veteran 
has reported homicidal ideation at times, and this is of 
course very serious, but it does not in itself amount to 
persistent danger of hurting himself or others, and does not 
in the Board's judgment meet or approximate the requirements 
for a 100 percent schedular rating for the Veteran's PTSD.  
Rather, the Board finds that the symptom picture is 
reasonably indicative of severe impairment and therefore 
warrants the assignment of a 70 percent disability rating 
throughout the appeal period.  

TDIU

In addition to the foregoing, the Board notes that in a 
recent case decided in May 2009, the United States Court of 
Appeals for Veterans Claims (Court) held that when 
entitlement to a total disability rating based on individual 
unemployability (TDIU) is raised during the adjudicatory 
process of the underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In this case, the Veteran submitted evidence of 
unemployability during the pendency of the appeal of the 
initial disability rating assigned for PTSD.  Under similar 
circumstances in Rice, the Court stated that because Mr. Rice 
was challenging the initial disability rating assigned for 
the disability upon which he based his assertion of 
unemployability (i.e., he claimed he was unemployable because 
of his service-connected PTSD), the determination of whether 
he is entitled to TDIU, including the effective date for that 
award, is part and parcel of the determination of the initial 
rating for that disability.  In view of the holding in Rice, 
the Board will consider the Veteran's entitlement to TDIU, 
including the effective date for that award.  See Id. at 455-
56.  

In order to establish entitlement to TDIU due to service-
connected disability, there must be impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  

With the Veteran's PTSD now rated 70 percent disabling 
throughout the appeal period, he meets the schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a).  The issue remains 
whether the service-connected disability precludes him from 
engaging in substantial gainful employment (i.e., work that 
is more than marginal, which permits the individual to earn a 
"living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  Under the provisions of 38 C.F.R. § 4.16, marginal 
employment shall not be considered substantially gainful 
employment, and the regulation goes on to state that for 
purposes of the section marginal employment generally shall 
be deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  38 C.F.R. § 4.16(a).  Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  Id.

The pertinent evidence indicates, and it is undisputed, that 
the Veteran last worked full time as a custodian at a VAMC 
and that this full-time employment ended in November 2005.  
The Veteran reported to SSA that his rate of pay was $11.00 
per hour and that he worked 40 hours a week.  This would 
provide an annual income above the $9,973 poverty threshold 
for 2005 for a single person less than 65 years of age.  
http://www.census.gov/hhes/www/poverty/threshld.html.  

The evidence shows that following the end of his full-time 
employment, the Veteran worked until March 2007 as a part-
time custodian for a Salvation Army church, and he reported 
to SSA that his rate of pay was $7.37 per hour.  The evidence 
indicates that at first he worked 5 hours a day, but cut back 
to 4 hours a day before he stopped working altogether in 
March 2007.  This part-time work must be considered as 
marginal employment, because at no time did it result in an 
earned annual income that exceeded the poverty threshold for 
a single person under 65 years of age.  See Id.  

Reviewing the pertinent evidence pertaining to the effect of 
the Veteran's PTSD on his ability to work after 
November 2005, the Board finds that the competent and 
probative evidence supports the finding that from 
December 1, 2005, (which was after the Veteran's last full-
time employment) his PTSD has rendered him unable to obtain 
or maintain any form of gainful employment.  The Board 
acknowledges that the examiner who conducted both the 
December 2005 and January 2007 VA examinations said he did 
not find evidence that the Veteran's PTSD symptoms preclude 
employment.  The Board does, however, find the statements 
from the Veteran's VA social worker, Vet Center counselor, 
and VA psychiatrist to be of greater probative value.  The 
social worker and psychiatrist treated the Veteran from early 
2006 and both recounted the course of the Veteran's PTSD 
stating without reservation that in their opinion his PTSD 
makes the Veteran unemployable, and this was echoed by Vet 
Center counselors who started seeing the Veteran in 
June 2007.  Further, the examiner who conducted the 
January 2009 VA examination also concluded that the Veteran 
is unemployable because of his PTSD.  The Board therefore 
finds that from December 1, 2005 (which was after the 
Veteran's last full-time employment) that his PTSD has 
rendered him unable to obtain or maintain any form of gainful 
employment.  Because of this, the Board concludes that from 
December 1, 2005, the criteria for TDIU due to PTSD have been 
met.  


ORDER

Entitlement to an initial disability rating of 70 percent, 
but not more, for the Veteran's PTSD is granted subject to 
the law and regulations pertaining to the payment of monetary 
benefits.  

Entitlement to a TDIU is granted from December 1, 2005, 
subject to the law and regulations pertaining to the payment 
of monetary benefits.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


